In a child neglect proceeding pursuant to Family Court Act article 10, the mother appeals from an order of the Family Court, Kings County (McElrath, J.), dated June 3, 2010, which, after a hearing, granted the petitioner’s application pursuant to Family Court Act § 1027 to temporarily remove the subject child from the custody of the mother and place the child in its custody pending the outcome of the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly granted the petitioner’s application pursuant to Family Court Act § 1027 to temporarily remove the subject child from the custody of the mother and place the child in its custody pending the outcome of the proceeding. The evidence adduced at a hearing was sufficient to establish that if the subject child, whose older siblings remain in foster care as a consequence of a prior adjudication of neglect against the mother, were to remain in the custody of the mother, it would present an imminent risk to the child’s emotional, mental, and physical health (see Matter of Madeline A. [Elizabeth M.], 87 AD3d 1132 [2011]; Matter of Nathanal C. [Dimas C.], 78 AD3d 939 [2010]; Matter of Elijah O. [Marilyn O.], 77 AD3d 836, 837 [2010]). Balkin, J.E, Eng, Hall and Sgroi, JJ., concur.